Citation Nr: 1229934	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-21 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disability of the right shoulder.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a fractured right wrist.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability.  


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

REMAND

The Veteran had active duty service from July 1976 to December 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal following a June 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In September 2009, the Veteran testified before a Decision Review Officer at the RO in Indianapolis.  A transcript of that hearing is associated with the claims file.  In July 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also of record.  

In a March 2012 Supplemental Statement of the Case (SSOC), the RO noted that it had reopened the Veteran's claims for service connection for disability of the right shoulder and for service connection for a skin condition claimed as a fungal infection of the skin.  The RO otherwise did not find the evidence sufficient to reopen the Veteran's claim for service connection for residuals of a fractured right wrist.  The Board notes that regardless of the RO's actions in this instance, the Board must still determine, de novo, whether new and material evidence has been received to reopen the Veteran's claims for service connection on appeal.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claims for service connection as claims to reopen, as noted on the cover page of this remand.  

Pursuant to the duty to assist, VA has an obligation to secure Social Security Administration (SSA) records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim(s).  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board notes that in a VA application for benefits (VA Form 21-526), received in February 2004, the Veteran checked the "yes" box signifying that he had claimed or was receiving disability benefits from the Social Security Administration (SSA).  A subsequent review of the Veteran's VA outpatient treatment records, associated with the Veteran's claims folder, reveals a January 2010 treatment note in which the Veteran reported that he was not receiving any non-VA disability benefits (e.g., social security disability insurance (SSDI)).  

On review of the Veteran's VA outpatient treatment records associated with Virtual VA, a September 2011 social work note reflects that the Veteran was working to obtain SSDI, that he had applied for the benefit and been denied, however he had appealed.  A subsequent October 2011 treatment note reflects that the Veteran had an application pending with the SSA, and a February 2012 treatment note indicates that the Veteran did apply for disability benefits with the SSA.  

The Board observes that the Veteran has multiple disabilities and the basis of any SSA claim is not clear.  The Veteran has alleged that residual disability associated with his fractured right wrist hinders his ability to work as a waiter.  Under these circumstances, records should be requested from the SSA.  See Golz, 590 F.3d at 1317.  

Additionally, it appears that the Veteran's treatment is conducted through the VA Medical Center (VAMC) in Indianapolis, Indiana.  VA treatment records associated with the claims folder and Virtual VA are dated no later than March 2012.  Thus, pertinent treatment records from the VAMC Indianapolis dated from March 2012 should be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his right shoulder, his right wrist, or a skin condition.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received for these disabilities.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  All such available reports should be associated with the claims folder.  

2.  Notwithstanding the above request, the RO should associate with the claims folder any relevant VA treatment records dated from March 2012 that are available through the CAPRI records system.  The Board is particularly interested in pertinent treatment records from the VAMC in Indianapolis where the Veteran appears to receive his treatment.  

3.  The SSA should be contacted directly and a request made for copies of all pertinent information considered in awarding or denying SSA disability benefits, to include a complete copy of any decision.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2011).  

IMPORTANT:  If, as a result of the above development, evidence is received that would warrant further development, to include scheduling the Veteran for a VA examination in accordance with 38 C.F.R. § 3.159(c)(4) (2011), such development should be undertaken.  

4.  The Veteran's claims on appeal should then be readjudicated in light of all additional evidence.  If the claims continue to be denied, send the Veteran a supplemental statement of the case (SSOC) and give him time to respond before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


